 

Agreement No. AX-713

Supplement No. 2

 

SUPPLEMENTAL AGREEMENT

 

THIS AGREEMENT, made as of June 30, 2002 by and between THE PORT AUTHORITY OF
NEW YORK AND NEW JERSEY (hereinafter called the “Port Authority”) and NEW YORK
TELECOM PARTNERS, LLC (hereinafter called the “Permittee”),

 

WITNESSETH, That:

 

WHEREAS, the Port Authority and the Permittee heretofore and as of August 26,
1999 entered into an agreement identified by the above Port Authority Agreement
Number (which agreement, as the same may have heretofore been supplemented and
amended is hereinafter called the “TNAS Agreement”) covering certain privileges
and obligations with respect to the installation, operation and maintenance of a
wireless telecommunications network access system (“TNAS System”) at Port
Authority facilities designated in the Agreement; and

 

WHEREAS, in addition to the privileges and obligations granted to and imposed on
the Permittee under the TNAS Agreement with respect to the TNAS System, the TNAS
Agreement grants the Permittee the non-exclusive right to install radio
transmission towers (“Monopoles”) at locations at Port Authority Facilities as
and to the extent approved by the Port Authority in its sole and absolute
discretion and provides that the Permittee may mount exterior antennas on such
Ancillary Towers or on other towers or components of the TNAS System as and to
the extent approved by the Port Authority in its sole and absolute discretion;
and

 

WHEREAS, the Port Authority and the Permittee desire to amend the TNAS Agreement
to provide for the Permittee’s implementation of the non-exclusive right to
install, operate and maintain Monopoles at the Port Authority’s Port Newark
facility (“Site”), to provide also for the Permittee’s mounting of exterior
antennas on the Monopoles and on certain rooftop locations at the Site and to
otherwise amend the TNAS Agreement;

 

NOW, THEREFORE, for and in consideration of the covenants and mutual agreements
herein contained, and effective as of the date first set forth above except as
otherwise provided below, the Port Authority and the Lessee hereby agree as
follows:





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 



 

1.(a)Effective from and after July 1, 2002, the Port Authority hereby approves
the Permittee’s proposed implementation of its non-exclusive right to install
Monopoles at the Site, and to mount exterior antennas on the Monopoles and on
certain designated rooftops (“Related Improvements”) at the Site, subject to
approval by the Port Authority of the Permittee’s Construction Application(s)
and plans and specifications covering all design, construction and installation
work with respect to all proposed Monopoles and all Related Improvements at the
Site.  The Monopoles and Related Improvements are sometimes hereinafter
collectively referred to as the “Monopole System.”  The installation, operation
and maintenance of the Monopole System are sometimes hereinafter collectively
referred to as the “Monopole System Operations.”  In no event shall the Monopole
System be deemed to include any proprietary Carrier User equipment utilized by
any Carrier User in connection with Monopole System Operations.  Capitalized
terms used in this Supplemental Agreement but not herein defined shall have the
meanings ascribed to such terms in the TNAS Agreement.

 

(b)For all purposes of the TNAS Agreement except as hereinafter expressly
provided, effective from and after July 1, 2002, the “System,” described in
subparagraph (a)(i) of Section 2 of the TNAS Agreement, shall be deemed to
incorporate and include the Monopole System, and the Site, which is a Port
Authority Facility, shall be deemed to be a Covered Facility.

 

2.(a)The Monopole System shall be installed, operated and maintained on a
non-discriminatory basis up to the design capacity of the Monopole System at a
particular Covered Facility, including but not limited to the Site, in
accordance with the terms, provisions and conditions of the form of Schedule
2.8(i) attached hereto and hereby made a part hereof.  The parties to this
Agreement hereby agree that effective as of July 1, 2002 Schedule 2.8(i) shall
be incorporated into and become a part of the form of Carrier Access Agreement
attached as Exhibit D to the TNAS Agreement.  The Permittee will not amend the
form of Schedule 2.8(i) without the prior written consent of the Port
Authority.  In the event the Permittee desires to conduct Monopole System
Operations at Port Authority Facilities in addition to the Site, the parties
hereto may amend this Supplemental Agreement by letter agreement(s) identifying
such additional Port Authority Facilities and expressly providing that the
terms, provisions and conditions of Schedule 2.8(i), except as may otherwise be
provided in such letter agreement, shall be applicable to all Monopole System



 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Operations at such additional Port Authority Facilities, which, upon the
commencement of Monopole System Operations at such Port Authority Facilities,
shall be deemed to be Covered Facilities.  The Port Authority hereby agrees that
nothing set forth in the form of Schedule 2.8(i) attached hereto shall
constitute a violation of Section 32 of the TNAS Agreement.  In the event of any
conflict between the terms and provisions of this Supplemental Agreement and the
terms and provisions of Schedule 2.8(i), the terms and provisions of this
Supplemental Agreement shall prevail, except as otherwise expressly provided
herein.

 

 (b)The limitation on service by third party telecommunications service
providers set forth in the first sentence of Section 17 of the TNAS Agreement
shall not be applicable to the Site or to any other Port Authority Facility
which shall subsequently be designated a Covered Facility with respect to the
Monopole System.

 

(c)In addition to the rights granted to the Permittee pursuant to paragraph (b)
of Section 19 of the TNAS Agreement with respect to the use of the TNAS System,
the Permittee may also, in the course of its business and the conduct of its
operations under this Agreement, permit the use of the Monopole System by
Carrier Users for the purposes described in paragraph (b) of Section 2 of the
TNAS Agreement.  Whether or not expressly set forth therein, all agreements
between the Permittee and Carrier Users with respect to the use of the Monopole
System shall be subject to the terms and conditions of this Agreement.

 

3.The Port Authority hereby consents to the Schedule 2.8(i) executed on behalf
of [*] by its agent, [*], a copy of which has heretofore been delivered to the
Port Authority.  The Permittee shall prepare and submit to the Port Authority
contemporaneously with its submission of the Construction Application referred
to in paragraph 6, below, a “Summary Basis of Design” of the Monopole System, to
include all relevant technical standards for and attributes and features of the
said Monopole System, and generally in the form of the Summary Basis of Design
of the TNAS System annexed as Exhibit B to the TNAS Agreement.  The Summary
Basis of Design may describe the particular Monopole System installation
proposed by [*].

--------------------------------------------------------------------------------

*  CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 



 

4.The term of the permission granted to the Permittee to operate the Monopole
System shall commence on the date the Port Authority issues final approval of
the Permittee’s Construction Application and complete plans and specifications
for the Monopole System (the said date hereinafter referred to as the
“Commencement Date”) and shall, unless sooner terminated, expire on August 26,
2014.  Subject to and in accordance with the provisions of Sections 4 and 34 of
the TNAS Agreement, the Permittee shall have the right to extend the term of the
permission granted under this Agreement with respect to Monopole System
Operations.  In the event the Permittee shall extend the term of the permission
granted hereunder, the provisions of paragraph III of Section 5 of the TNAS
Agreement shall be applicable and in full force and effect during the “Renewal
Term” of such permission.

 

5.The Permittee and the Port Authority hereby confirm that the annual “Access
Fee” set forth in Schedule 2.8(i) and required to be paid by [*] shall comprise
“Gross Receipts,” and that the annual Access Fee required to be paid by each
subsequent Carrier User that executes Schedule 2.8(i) shall comprise “Tower
Gross Receipts” as defined in the TNAS Agreement for purposes of the calculation
of the Additional Fee under paragraph III of Section 5 of the TNAS Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*  CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

6.(a)Section 7 of the TNAS Agreement shall not be applicable to the
“Construction Work” (as hereinafter defined) to be performed by the Permittee in
connection with the Monopole System; in lieu thereof, the provisions of this
paragraph 6 shall govern the Construction Work in all respects.  Notwithstanding
the following provisions of this paragraph 6, the Port Authority acknowledges
that the construction and installation work with respect to the Monopole System
at the Site may, in fact, be performed by [*], as contemplated by the provisions
of Schedule 2.8(i).  Except as otherwise expressly provided in Schedule 2.8(i),
the Permittee shall perform, at its sole cost and expense, all installation work
required to prepare the Site for the Permittee’s Monopole System Operations,
including the installation of the monopole and all transmitters, receivers, and
other equipment at the Site and the construction of all associated improvements
at the Site appurtenant to the operation of the Monopole System, provided
however that the Permittee shall have no obligations with respect to the
installation of proprietary Carrier User equipment for the exclusive use of
individual Carrier Users (the work described in this paragraph 6 hereinafter
referred to as the “Construction Work").

 

(b)(i)The Permittee shall be responsible at its sole expense for retaining all
architectural, engineering and other technical consultants and services as may
be directed by the Port Authority and for developing, completing and submitting
procedures for the installation of all equipment and the construction of all
improvements appurtenant to the operation of the Monopole System.  Prior to
retaining any licensed architect, professional engineer or other technical
consultant in connection with the Construction Work, the name or names of said
licensed architect, professional engineer or other technical consultant shall be
submitted to the Port Authority for its approval.  The Port Authority shall have
the right to disapprove any licensed architect, professional engineer or other
technical consultant who may be unacceptable to it and shall approve in advance
the Permittee’s contract with each such licensed architect, professional
engineer or other technical consultant.

 

 

 

--------------------------------------------------------------------------------

*  CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 



 

(ii)(1)Prior to the commencement of any Construction Work at the Site, the
Permittee shall submit to the Port Authority for its approval a Tenant
Alteration Application (hereinafter called the “Construction Application”), in
the form supplied by the Port Authority, and containing such terms and
conditions as the Port Authority may include, setting forth in detail by
appropriate plans and specifications the Construction Work the Permittee
proposes to perform at the Site and the manner of and time periods for
performing such work.  The data to be supplied by the Permittee shall identify
separately each of the items constituting the Construction Work and shall
describe in detail the improvements, fixtures, equipment, and systems to be
installed by the Permittee.  The plans and specifications to be submitted by the
Permittee shall be in sufficient detail for a contractor to perform the
Construction Work and shall bear the seal of a licensed architect or
professional engineer who shall be responsible for the administration of the
Construction Work in accordance with the Port Authority's requirements.  In
connection with the review by the Port Authority of the Permittee's submission
under this Section, the Permittee shall submit to the Port Authority, at the
Port Authority's request, such additional data, detail or information as the
Port Authority may require for such review.  Following the Port Authority's
receipt of the Permittee's Construction Application, the Port Authority shall
give its written approval or rejection thereof, or shall request such
modifications thereto as the Port Authority may find necessary or
appropriate.  The Permittee shall not engage any contractor or permit the use of
any subcontractor unless and until each such contractor or subcontractor, and
the contract such contractor or subcontractor is operating under, have been
approved by the Port Authority.  The Permittee shall include in any such
contract or subcontract such provisions as are required pursuant to the
provisions of this Agreement and the Construction Application approved by the
Port Authority, including, without limitation thereto, provisions regarding
labor harmony.

 

(2)The Port Authority shall review the Construction Application and all plans
and specifications submitted by the Permittee therewith and will furnish its
comments regarding the same to the Permittee within fifteen (15) business days
after its receipt thereof.  The Port Authority will also review and comment on
any corrected, modified or amended plans and specifications resubmitted to the
Port Authority by the Permittee within fifteen (15) business days after receipt
of any such



 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

resubmission.  The Permittee hereby agrees that the Port Authority shall have no
responsibility, liability or obligation to the Permittee in the event the Port
Authority fails to respond to any such submission or resubmission of the
Construction Application by the Permittee within the time periods set forth
above, including any obligation to provide a reimbursement, rent credit or other
rent concession.

 

(iii)(1)The Permittee hereby assumes the risk of loss or damage to all of the
Construction Work prior to the completion thereof and the risk of loss or damage
to all property of the Port Authority, its lessees and permittees arising out of
or in connection with the Construction Work.  In the event of any such loss or
damage, the Permittee shall forthwith repair, replace and make good the
Construction Work and the property of the Port Authority, its lessees and
permittees.  The Permittee shall, and shall require each of its contractors to
indemnify the Port Authority and its Commissioners, officers, agents and
employees from and against all claims and demands, just or unjust, by third
persons (including the Commissioners,

officers, agents and employees of the Port Authority) against the Port Authority
and its Commissioners, officers, agents and employees, arising or alleged to
arise out of the performance of the Construction Work or based upon any of the
risks assumed by the Permittee in this Agreement or any breach hereof, and for
all loss and expense incurred by it and by them in the defense, settlement or
satisfaction thereof, including without limitation thereto, claims and demands
for death, for personal injury or for property damage, direct or consequential,
whether they arise from acts or omissions of the Permittee, any contractors of
the Permittee, the Port Authority, third persons, or from acts of God or the
public enemy, or otherwise, excepting only claims and demands which result
solely from the gross negligence or willful misconduct of the Port Authority
subsequent to commencement of the Construction Work; provided however, the
Permittee shall not be required to indemnify the Port Authority where indemnity
would be precluded by Section 5-322.1 of the General Obligations Law of the
State of New York.  The Permittee shall cause each such contractor and
subcontractor to obtain and maintain in force such insurance coverage and
performance bonds as the Port Authority may specify, including, without
limitation, a contractual liability endorsement to cover the indemnity
obligations assumed by the Permittee pursuant to the provisions of this
paragraph.

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(2)If so directed, the Permittee shall at its own expense defend any suit based
upon any claim or demand described in subparagraph (1) above (even if such suit,
claim or demand is groundless, false or fraudulent), and in handling such it
shall not, without obtaining express advance permission from the General Counsel
of the Port Authority, raise any defense involving in any way the jurisdiction
of the tribunal over the person of the Port Authority, the immunity of the Port
Authority, its Commissioners, officers, agents or employees, the governmental
nature of the Port Authority or the provision of any statutes respecting suits
against the Port Authority.  The Permittee shall not be liable for any fees and
expenses of separate counsel representing the Port Authority, other than the
reasonable costs of investigation.  The Permittee shall not be liable for any
settlement of any action, proceeding or suit, which settlement is effected by
the Port Authority without the prior written consent of the Permittee, which
shall not be unreasonably withheld.  If the Permittee shall not grant its
consent as provided above, such action, proceeding or suit shall thereafter be
defended by the Permittee, at its sole cost and expense, subject to the
limitations set forth above in this subparagraph (2).

 

(iv)The Construction Work shall be performed by the Permittee in accordance with
the Construction Application and final plans and specifications approved by the
Port Authority, shall be subject to inspection by the Port Authority during the
progress of the Construction Work and after the completion thereof, and the
Permittee, upon direction from the Port Authority to do so, shall stop the
performance of any portion of the Construction Work which is not being performed
in accordance with the above and redo or replace at its own expense any
Construction Work not done in accordance therewith.  The Permittee shall also
supply the Port Authority with “as-built” drawings in such form and number as
are reasonably requested by the Port Authority, and the Permittee shall keep
said drawings current during the term of the permission granted under this
Agreement.  No changes or modifications to any Construction Work shall be made
without the prior consent of the Port Authority.

 

(v)The Permittee shall pay or cause to be paid all claims lawfully made against
it by its contractors, subcontractors, material suppliers and workers, and all
claims lawfully made against it by other third persons arising out of or in
connection with or because of the performance of the Construction Work, and
shall cause its contractors and subcontractors to pay all such



 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

claims lawfully made against them, provided however, that nothing herein
contained shall be construed to limit the right of the Permittee to contest any
claim of a contractor, subcontractor, material supplier or worker or other
person, and no such claim shall be considered to be an obligation of the
Permittee within the meaning of this paragraph unless and until the same shall
have been finally adjudicated.  The Permittee shall use commercially reasonable
efforts to resolve any such claims and shall keep the Port Authority fully
informed of its actions with respect thereto.  Without limiting the generality
of the foregoing, all of the Permittee’s construction contracts shall provide as
follows: “If (1) the Contractor fails to perform any of its obligations under
this Contract, including its obligation to pay any claims lawfully made against
it by any material supplier, subcontractor, worker or any other third person
which arises out of or in connection with the performance of this Contract, (2)
any claim (just or unjust) which arises out of or in connection with this
Contract is made against the Permittee, or (3) any subcontractor under this
Contract fails to pay any claims lawfully made against it by any material
supplier, subcontractor, worker or any other third person which arise out of or
in connection with this Contract or if in the Permittee’s opinion any of the
aforesaid contingencies is likely to arise, then the Permittee shall have the
right, in its discretion, to withhold out of any payment (final or otherwise and
even though such payments have already been certified as due) such sums as the
Permittee may deem ample to protect it against delay or loss or to assume the
payment of just claims of third persons, and to apply such sums as the Permittee
may deem proper to secure such protection or to satisfy such claims.  All sums
so applied shall be deducted from the Contractor’s compensation.  Omission by
the Permittee to withhold out of any payment, final or otherwise, a sum for any
of the above contingencies, even though such contingency has occurred at the
time of payment, shall not be deemed to indicate that the Permittee does not
intend to exercise its right with respect to such contingency.  Neither the
above provisions for the rights of the Permittee to withhold and apply monies
nor any exercise or attempted exercise of, or omission to exercise, such right
by the Permittee shall create any obligation of any kind to such material
suppliers, subcontractors, workers or other third persons.  Until actual payment
is made to the Contractor, its right to any amount to be paid under this
Contract (even though such payments have already been certified as due) shall be
subordinate to the rights of the Permittee under this provision.”

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(c)(i)The Permittee shall not commence any Construction Work prior to the
Commencement Date and until the Construction Application and plans and
specifications covering such work have been finally approved by the Port
Authority.  The Permittee recognizes that its obligation to pay fees, including,
without limitation, the Additional Fee, provided for in this Agreement by
reference to the TNAS Agreement shall commence on the Commencement Date and the
Permittee’s payment of the Additional Fee shall be made in accordance with the
provisions of paragraph III of section 5 of the TNAS Agreement.

 

(ii)The Permittee shall submit a Construction Application for the Construction
Work at the Site within thirty (30) days following execution of this
Agreement.  The Permittee shall commence the performance of the Construction
Work at the Site within fifteen (15) days following the approval of the
Construction Application and shall diligently pursue the completion of the
Construction Work.

 

(d)The Permittee shall be solely responsible for the plans and specifications
used by it and for the adequacy or sufficiency of such plans and specifications,
and all the improvements, fixtures, and equipment depicted thereon or covered
thereby, regardless of the consent thereto or approval thereof by the Port
Authority or the incorporation therein of any Port Authority requirements or
recommendations.  The Port Authority shall have no obligation or liability in
connection with the performance of any of the Construction Work or for the
contracts for the performance thereof entered into by the Permittee.  The
Permittee hereby releases and discharges the Port Authority, its Commissioners,
officers, representatives and employees of and from any and all liability,
claims for damages or losses of any kind, whether legal or equitable, or from
any action or cause of action arising out of or in connection with the
performance of any of the Construction Work pursuant to the contracts between
the Permittee and its contractors except for any of the foregoing caused solely
by the gross negligence or willful misconduct of the Port Authority.  The
Permittee shall use commercially reasonable efforts to make arrangements for the
extension to the Port Authority of all warranties extended or available to the
Permittee in connection with the Construction Work.

 

(e)The Permittee understands that there may be other communications and utility
lines and conduits located in portions of the Site where the Permittee will
operate the Monopole System.



 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

The Port Authority will use commercially reasonable efforts to make available to
the Permittee its records to the extent the same are available in an effort to
identify to the Permittee the location of such communication and utility lines
which may interfere with the Construction Work proposed by the Permittee.  The
Port Authority hereby disclaims any warranty or representation to the Permittee
that such records are accurate.  The Permittee agrees to design the Construction
Work so as to eliminate or minimize the need for relocation of any such
communications and utility lines.

 

(f)Upon completion of the Construction Work at the Site, the Permittee shall
supply the Port Authority with a certificate signed by a responsible officer of
the Permittee and by the licensed architect or professional engineer who sealed
the Permittee's plans pursuant to the provisions of this Section, certifying
that all of the Construction Work has been performed in accordance with the
approved plans and specifications covering such work, in accordance with the
provisions of this Agreement and in compliance with all applicable laws,
ordinances, governmental rules, regulations and orders.  The Port Authority will
inspect the Construction Work at the Site and if the same has been completed as
certified by the Permittee and the Permittee’s licensed architect or
professional engineer, the Port Authority shall deliver a certificate to such
effect to the Permittee within twenty (20) business days following the Port
Authority’s receipt of such certification, subject to the condition that all
risks thereafter with respect to the construction and installation of the
Construction Work and, as between the Permittee and the Port Authority, any
liability therefor for negligence or other reason shall be borne by the
Permittee.  The Permittee shall not use or permit the use of the Site for the
purposes set forth in this Agreement or conduct Monopole System Operations until
such certificate is received from Port Authority.

 

7.(a)Upon the expiration or termination of this Agreement, the Permittee
covenants and agrees to yield and deliver the Monopole System peaceably to the
Port Authority free and clear of any claim of ownership by the Permittee,
including title to Monopole System software licenses, equipment warranties and
service contracts, without any further act or deed by the Permittee.  The
Permittee shall promptly execute and deliver assignments, bills of sale and all
other documents necessary or convenient in order to evidence the rights of the
Port Authority therein, including title to Monopole System software licenses,
equipment warranties and service contracts.  Upon the expiration or termination
of this



 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement, the Permittee shall deliver the Monopole System to the Port Authority
promptly and in good condition, such reasonable wear excepted as would not
adversely affect or interfere with its proper operation under this Agreement.

 

(b)The Permittee shall have the right at any time during the term of the
permission under this Agreement to remove a portion or portions of the Monopole
System consisting of equipment or other personal property from the Site,
provided that the Permittee shall install suitable replacements therefor as is
necessary for Monopole System Operations.

 

8.(a)The Permittee recognizes that it is a special consideration for the Port
Authority's entering into this Agreement that the Permittee, without in any way
limiting or modifying its obligations with respect to any other provision of the
TNAS Agreement, hereby confirms that all the obligations assumed by the
Permittee pursuant to Section 46 of the TNAS Agreement, including all references
therein to objectionable interference, are fully applicable to Monopole System
Operations, provided however that the obligation of the Port Authority contained
in the second sentence of paragraph (b) of Section 46 shall not be applicable to
any communications activity conducted by the Port Authority or by a third party
pursuant to agreement with the Port Authority as of the date of this agreement.

 

(b)The Permittee hereby represents and warrants that the provisions of
subparagraph (b)(ii)(1) of Section 25 of the TNAS Agreement are fully applicable
with respect to the negotiation and execution of this Agreement as a supplement
to the TNAS Agreement and that no approval by or consultation with the “Project
Lender” (as defined in said Section 25) shall be required in order to authorize
or permit the Permittee to negotiate and enter into this Agreement with the Port
Authority.

 

9.The Permittee represents and warrants that no broker has been concerned in the
negotiation of this Agreement on behalf of the Permittee or the implementation
of the Monopole System hereunder and that there is no broker who is or may be
entitled to be paid a commission in connection therewith.  The Permittee shall
indemnify and save harmless the Port Authority of and from any and all claims
for commission or brokerage made by any and all persons, firms or corporations
whatsoever for services in connection with the negotiation and execution of this
Agreement or the implementation of the Monopole System hereunder.





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

10.Neither the Commissioners of the Port Authority nor any of them, nor any
officer, agent or employee thereof, shall be charged personally by the Permittee
with any liability, or held liable to it under any term or provision of this
Agreement or because of its execution or attempted execution or because of any
breach thereof.

 

11.As hereby amended, all of the terms, covenants, provisions, conditions and
agreements of the TNAS Agreement shall be and remain in full force and effect.

 

12.This Agreement and the TNAS Agreement which it amends constitute the entire
agreement between the Port Authority and the Permittee on the subject matter and
may not be changed, modified, discharged or extended except by instrument in
writing duly executed on behalf of both the Port Authority and the
Permittee.  The Permittee agrees that no representations or warranties shall be
binding upon the Port Authority unless expressed in writing in the TNAS
Agreement or in this Agreement.

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Port Authority and the Permittee have executed these
presents, as of the date first above written.

 

 

 

 

 

 

 

 

 

THE PORT AUTHORITY OF NEW YORK

ATTEST:

 

 

AND NEW JERSEY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

(Seal)

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 



 

 

 

 

 

 

 

NEW YORK TELECOM PARTNERS, LCC

ATTEST:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

(Corporate Seal)

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(Port Authority Acknowledgment)

 

 

STATE OF NEW YORK)

) ss.:

COUNTY OF NEW YORK)

 

 

On the      day of              , 2003, before me personally came      
                                   , to me known, who, being by me duly sworn,
did depose and say that he resides at 
                                                                          

 

                          ; that he is the                      
                    of The Port Authority of New York and New Jersey, one of the
corporations described in and which executed the foregoing instrument; that he
knows the seal of said corporation; that the seal affixed to said instrument is
such corporate seal; that it was so affixed by order of the Commissioners of
said corporation; and that he signed his name thereto by like order.

 

 

op

 

 

 

 

 

 

 

(notarial seal and stamp)

 

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(Limited Liability Company Acknowledgment)

 

 

STATE OF)

) ss.:

COUNTY OF)

 

 

On the     day of             , 2003, before me personally came
                                
                                                                        , to me
known, who, being by me duly sworn, did depose and say that he resides at
                                                                            

 

                       ; that he is the                                     of
New York Telecom Partners, LLC, a Delaware limited liability company, the
limited liability company described in and which executed the foregoing
instrument; that he executed the same for and on behalf of said limited
liability company; and that he is duly authorized and empowered to do so.

 

 

 

 

 

 

 

 

 

 

(notarial seal and stamp)

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

SCHEDULE 2.8(i)

(Co-Location Sites - Monopoles and Rooftops)

 

(Port Newark Monopole/Rooftop Site)

 

 

 

 

Covered Facility:

 

Monopole/Rooftop at Port Newark (the "Site").

Access Fee:

 

[*] annually (net/net/net) per Carrier per Site for voice carriers.  Payable
quarterly in advance. Amount increases by three percent (3%) (compounded) on
each Anniversary of the Covered Facility Acceptance Date.

Base Term:

 

Covered Facility Acceptance Date to August 26, 2014

Renewal Option:

 

Two, five-year renewal options in accordance with Section 4.2 of Carrier Access
Agreement.

[*]

 

[*]

[*]

 

[*]

Construction Date:

 

TBD

Construction Period:

 

Estimated to be within [*].

Project Installation and Costs:

 

[*]

 

 

 

 

--------------------------------------------------------------------------------

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 



 

 

 

 

 

    

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 



 

 

 

 

 

    

[*]

Design and Installation Approval:

 

The Carrier shall prepare and submit, at the Carrier's sole cost and expense,
all design documents for NYTP's review and approval.  No changes to [any Carrier
Equipment or to a Monopole and Related Improvements] [or] [any Rooftop
Equipment], and no additional Carrier Equipment or other improvements of any
kind, shall be permitted at the Site without the Carrier first submitting the
design and installation plans for such changes or additions to NYTP for its
review and approval.  At no time shall any antennae or other transmitting or
receiving devices be mounted, directed, or used at the Site in a manner that
would permit wireless communications to be transmitted between (i) such antennae
or other transmitting or receiving devices; (ii) wireless communications
equipment or devices being used at any other Port Authority Facility; and (iii)
equipment that would divert coverage from an existing PA facility (i.e. Newark
Airport).

Maintenance and Repairs:

 

The Participating Carriers shall, at their sole cost and expense, keep and
maintain the Site in a neat and orderly condition.  The Participating Carriers
shall not permit any waste, damage or injury to the Site or any improvements
thereon.  All maintenance and repair work at the Site (other than that relating
solely to a Participating Carrier's individual Carrier Equipment) shall be
accomplished, at NYTP's discretion, either (i) by NYTP, in which event all
Participating Carriers shall reimburse NYTP on a pro rata basis for the costs of
all such maintenance and repairs, or (ii) directly by the Participating Carriers
on a pro rata basis.  NYTP shall, upon the request of a Participating Carrier,
determine what maintenance and repairs are necessary or appropriate at a Site
and shall assist the Participating Carriers in the engagement of contractors to
perform such work.  Appropriate evidence of maintenance and repair costs for a
Site shall be maintained by the party or parties causing the work to be
performed.  If NYTP elects to perform maintenance and repair work, the costs for
such work shall be paid by the Participating Carriers within ten (10) days of
presentation of an invoice by NYTP.  Neither NYTP nor the Port Authority shall
have any obligation to maintain or safeguard the Site, any improvements thereon,
or any Carrier Equipment.

Insurance:

 

[*]

--------------------------------------------------------------------------------

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Indemnification:

 

The Carrier shall indemnify and save NYTP and the Port Authority harmless from
all claims (including costs and expenses of defending against such claims)
arising from the Site and any improvements thereon or from any breach of this
Schedule 2.8(i) by the Carrier, or any negligent act, negligent omission or
intentional tort of the Carrier or the Carrier's agents, employees, contractors,
invitees or licensees occurring during the term of this Schedule 2.8(i), or any
action or omission of the Carrier that causes NYTP to have any liability or
obligation to the Port Authority under the TNAS Agreement.

Access; Non-Exclusive Rights:

 

The Carrier acknowledges that the Carriers' rights at the Site are
non-exclusive.  Each other Participating Carrier shall have the right to
participate, at any time, at a Site in accordance with the terms of the Carrier
Access Agreement and this Schedule 2.8(i).  NYTP and the Port Authority shall
have at all times the right to access and inspect the Site and all improvements.

Relocation, Renovation, Demolition:

 

NYTP and the Port Authority shall have at all times the right to request the
Carrier to relocate and/or remove [the Monopole and Related Improvements]
[Rooftop Equipment] for public safety reasons.  Such relocation and/or removal
shall be accomplished in accordance with Section 8.4 of the Carrier Access
Agreement.

Site Conditions:

 

NYTP and the Port Authority make no representation or warranty to the Carrier,
either express or implied, as to the use, operation, safety, environmental
condition, title or fitness for a particular purpose of the Site, and the
Carrier's use of the Site shall be on an "as is, where is" basis.  The Carrier
shall inspect the Site and become familiar with the conditions of the
Site.  Neither NYTP nor the Port Authority is obligated to alter, improve,
remediate or otherwise perform any work or undertake any obligation with respect
to the Site,

Utilities:

 

[*]

Compliance With Laws:

 

The access to, and installation, maintenance and operation of, all Carrier
Equipment and all other improvements at the Site must at all times be in strict
compliance with all technical standards and all applicable federal, state and
local laws, ordinances, and regulations.  The Carrier shall obtain and maintain,
at its expense, such licenses, permits or other approvals required for the
Carrier's use of the Site, if any.

--------------------------------------------------------------------------------

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

 

 



 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Liens:

 

The Carrier shall keep the Site free from any liens arising from any work
performed, materials furnished or obligations incurred by or at the request of
the Carrier.  If any lien is filed against the Site as a result of the acts or
omissions of the Carrier or its employees, agents or contractors, the Carrier
must discharge the lien or bond the lien in a manner reasonably satisfactory to
NYTP within thirty (30) days after the Carrier or NYTP receives written notice
from any party that a lien has been filed.  If the Carrier fails to discharge or
bond any lien within such period, then, in addition to any other right or remedy
of NYTP, NYTP may, at NYTP's election, discharge the lien and the Carrier shall
reimburse NYTP, within ten (10) days of demand, any amount paid by NYTP for the
discharge of such lien and all fees, legal expenses and all other costs and
expenses of NYTP incurred in connection with any such lien.

Monopole and Related Improvements Upon Expiration or Termination:

 

For Monopole installations - The Monopole and all Related Improvements at the
Site shall be the property of the Participating Carriers until the expiration of
the term (including any renewal periods) of this Schedule 2.8(1) or the
termination of the Carrier's rights hereunder in accordance with the Carrier
Access Agreement; at that time the Monopole and all Related Improvements at the
Site shall remain at their existing location and become the property of the Port
Authority without payment by the Port Authority.  Notwithstanding the foregoing,
upon the expiration of the term (including any renewal periods) of this Schedule
2.8(i) or the termination of all Participating Carriers' rights under their
respective Carrier Access Agreements, NYTP or the Port Authority may require the
Participating Carriers to remove the Monopole and Related Improvements, in which
event the Participating Carriers, at their sole cost and expense, shall remove
the Monopole and Related Improvements, and repair and restore any damage to the
ground area of the Site caused by the installation or removal.

Carrier Status:

 

[*]

Other Terms and Conditions:

 

 

 

--------------------------------------------------------------------------------

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 



 

The undersigned, intending to be legally bound hereby, agree that this
Schedule 2.8(i) shall be incorporated in, become part of and be governed by the
[Amended and Restated] Carrier Access Agreement between New York Telecom
Partners, LLC and [*]dated 12/21/99, as amended.

 

 

 

 

 

NEW YORK TELECOM PARTNERS, LLC.

 

 

 

 

 

 

 

By:

/s/ Richard J. DiGeronimo

 

 

Richard J. DiGeronimo, President

 

Date:

July 17, 2002

 

 

[*]

--------------------------------------------------------------------------------

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

[*]

--------------------------------------------------------------------------------

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

[*]

--------------------------------------------------------------------------------

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

[*]

--------------------------------------------------------------------------------

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



 

--------------------------------------------------------------------------------